El Juez Asociado Señor Hutchinson
emitió la opinión del tribunal.
La demandante, que en lo sucesivo se le designará con el nombre de Ballester, obtuvo sentencia contra la demandada, que en lo sucesivo se le designará como Carstens, por daños y perjuicios provenientes de un incumplimiento de contrato. La cuestión principal es cuál fué el contrato entre las partes, o, más específicamente, si hubo una novación o modificación del pacto original.
El contrato original se refería a la compra de cierta can-*879tidad de manteca que debía ser despachada en tres embar-ques: uno durante la primera quincena de septiembre, el otro durante la última quincena de septiembre y el tercero durante la- primera quincena de octubre. En octubre 4 Ba-llester cablegrafió a Carstens solicitando le explicara un ca-blegrama recibido de Carstens y preguntándole la fecha de salida de Tacoma del embarque correspondiente a la última quincena de septiembre, de haberlo hecho. En octubre 5 Carstens contestó: “Second lot shipped steamer Chas., McCormick September twenty-eighth steamer now in dry dock Seattle will arrive San Juan about November fourth sailing from Seattle about October fifteenth if buyers going to refuse lard account of delay in shipping we must know immediately so can divert shipments regret this occurrence.” En octu-bre 8 Ballester cablegrafió a Carstens pidiéndole que divir-tiera mil cajas y que no hiciera futuros embarques. Siguen otros cablegramas en orden cronológico. Octubre 11, de Carstens a Ballester: ‘ ‘ Charles McCormick sailing thirteenth have unloaded thousand cases shall we ship six hundred two thirty-sevens three hundred one fifties on this steamer which is second half September shipment your order September seventh stop shall we ship first half October same order nine hundred cases this steamer Answer quick.” Octubre 11, de Ballester a Carstens: “Understand McCormick bringing one thousand 2/37 ship same steamer Mayagiiez total nine hundred lithographed 1/50 thirteen dollars exactly alike samples received stop Telegraph sailing date next steamer.” Octubre 15, de Ballester a Carstens: “Very disappointed. Why do you not reply ¶ ’ ’ Octubre 16, de Carstens a Ballester: ‘ ‘ Shipped thousand cases two thirty-seven nine hundred cases one fifty stop next steamer due leave Tacoma October twenty-fifth.” Noviembre 13, de Ballester a Carstens: “Surprised McCormick arrived without shipments on this ground buyers have cancelled stop Bank advises documents indicate goods coming steamer Hauptman which sailed beyond contract *880time.” Noviembre 16, de Carstens a Ballester: “Hauptman. was first steamer to load at Tacoma we did best possible therefore expect you accept shipment.” Noviembre 18, de Ballester a Carstens: “Very sorry but buyers reject shipments your cables October fifth eleventh specified McCormick which was schedule second half September Tacoma Hauptman never mentioned otherwise we had stopped shipments.”
Carstens adujo por vía de defensa que había obtenido ea~ bida para 2,900 cajas de manteca en el vapor Charles McCormick que se esperaba partiera de Tacoma el 13 de octu-bre; que este vapor se hallaba en los astilleros de Seattle y debía llegar a San Juan alrededor del 4 de noviembre; que Carstens entonces cablegrafió indagando si Ballester se ne-garía a aceptar la manteca debido a la demora sufrida en el embarque- y que Ballester entonces rehusó la orden; que Carstens inmediatamente redujo la reserva de cabida para las 2,900 cajas a una reserva pax-a 1,900 cajas y como resul-tado de esta rebaja fué virtualmente imposible al vapor Charles McCormick tocar en Tacoma; que a fin de evitar demora innecesaria el embarque se hizo por el vapor Haupt-man que entonces estaba tomando carga en Tacoma y que estaba señalado para salir alrededor de la misma fecha que el McCormick, y salió para Puerto Bico el 13 de octubre; que los vapores Hauptman y McCormick llegaron a San Juan du-rante el mes de noviembre con sólo una diferencia de seis días entre las fechas de sus respectivas llegadas; que como el vapor McCormick se hallaba en los astilleros, tanto la com-pañía de vapores como Carstens estuvieron bajo la impresión, de que el vapor Hauptman sería el primero en llegar a Puerto Bico y que ésta fué la causa por la cual Carstens no cable-grafió a Ballester en relación con el cambio del barco en que se hizo el embarque.
Bealmente la única prueba para sostener estas alegacio-nes fué la información contenida en los cablegramas introdu-cidos por la demandante. Una prueba amplia difícilmente. *881podría haber afectado el resultado. Sin embargo, los hechos alegados en la contestación arrojan de soslayo una corriente de luz interesante sobre los cablegramas. Podría admitirse que Carstens, después de saber que el vapor McCormick no tocaría en Tacoma, trató de buena fe de dar cumplimiento al contrato en cuanto en aquel entonces le era posible. No obs-tante, Carstens no había informado a Ballester ni le comu-nicó entonces que se había reservado cabida en el vapor McCormick para 2,900 cajas, ni que la cabida así reservada había sido reducida a cabida para 1,900 cajas, ni que con mo-tivo de un cambio en el itinerario del vapor McCormick el despacho se haría por el vapor Hauptman. A Ballester se le había dado la seguridad de que Carstens había despachado el segundo embarque de manteca en septiembre 28 por el vapor Charles McCormick, que había tenido que ir a los asti-lleros de Seattle pero que saldría de Seattle en octubre 15 y que debía llegar a San Juan alrededor del 4 de noviembre. Esto fué seguido por la aseveración de que Carstens había desembarcado mil cajas y que el McCormick saldría en octu-bre 13. Esta aseveración estuvo unida a la indagación de si Carstens debía hacer un embarque adicional por el mismo vapor y a la súplica de que se contestara en seguida. Ballester inmediatamente cablegrafió su impresión de que el McCormick traía determinado embarque y dió órdenes adicionales para el transporte y entrega por el mismo vapor en Maya-güez. Este cablegrama permaneció sin contestar por espa-cio de cuatro días. Ballester. entonces expresó su desagrado y pidió que se le diera una explicación por la demora habida en la contestación. Ni aun entonces Carstens dió la explica-ción solicitada, ni corrigió la falsa impresión provocada en Ballester, sino que se conformó con decir que se habían des-pachado 1,900 cajas. Ballester, que había aceptado este em-barque, que Carstens manifestó haber sido hecho en septiem-bre 28 por vapor McCormick, tenía fundados motivos para creer que la manteca estaría disponible para ser entregada a *882sus parroquianos a la llegada del vapor McCormick a San Juan. La infructuosa, tentativa de embarcar por otro vapor y entregar la manteca en San Juan a la llegada del vapor McCormick o antes no fue ni el cumplimiento de un contrato para tal entrega ni una excusa suficiente por su incumpli-miento.
La fecha de embarque era un factor importante del con-trato original. Ese contrato fue modificado al aceptar Balles-ter un embarque que se decía haber sido efectuado en sep-tiembre 28 por un vapor cuya salida había sido demorada por haber tenido que ser enviado a los astilleros. Por consi-guiente, el elemento tiempo del contrato varió de la fecha de' embarque mencionada en el contrato original a la fecha de la .llegada del vapor McCormick a San Juan. La nueva obliga-ción asumida por Carstens era entregar la manteca en San Juan a la llegada del vapor McCormick o antes, en caso de no hacerse el embarque por dicho vapor McCormick. De estar envuelta entonces alguna fecha de partida, era la fecha de par-tida del vapor McCormick. El tiempo formaba todavía parte de la esencia del contrato pero el factor importante lo era ahora la fecha de entrega en San Juan que debía ser determi-nada por la fecha de llegada del McCormick. La fecha de cumplimiento, si se trataba de hacer el despacho por cual-quier otro vapor, era la del arribo del McCormick a San Juan, y no la fecha de partida ni la fecha de llegada del vapor. El nuevo contrato, o el contrato original tal cual quedó modificado, de. no ser un contrato para la entrega por el yapor McCormick a su llegada a San Juan, era por lo menos un contrato para entrega en San Juan a la llegada de dicho vapor o antes. El dejar de entregar en dicha fecha o antes por el vapor McCormick o por cualquier otro vapor, fue un incumplimiento del contrato.
• Si la corte de distrito cometió error, según alega la ape-lante, al sostener que el contrato era para embarque por el Charles McCormick en octubre 13, el error fué inofensivo. *883La corte no erró, según insiste también la apelante, al soste-ner qne la demandada dejó de cumplir sn contrato al em-barcar la manteca por el vapor Hauptman que zarpó cinco o seis días después que el McCormick.
 Otra contención es que la corte de distrito erró al dictar sentencia en favor de la demandante sin que hubiera prueba de los daños y perjuicios o de la cuantía de los mismos. Francisco Ballester, teniendo ciertos documentos en sus manos, declaró que la mercantil había vendido toda la manteca en cuestión con una ganancia antes de la llegada del McCormick y que los daños y perjuicios ascendían a $769.01. No fué repreguntado pero más tarde declaró como testigo' de la demandada que se negó a aceptar la manteca a la. llegada del vapor Hauptman debido a que sus parroquianos se habían negado a aceptar la entrega posterior hecha por ellos; que la baja en precio no le afectó porque él había comprado y vendido; y que no hubiera sido él sino las personas que de él adquirieron quienes se habrían perjudicado con la baja o beneficiado con un alza en el mercado. La credibilidad de este testigo era cuestión a resolver por el juez sentenciador," que aceptó su declaración como cierta. No podemos convenir con el criterio de que la corroboración con la presentación de los contratos que el testigo manifestó tener en su poder en aquel entonces, o llamándose a los parroquianos mencionados por él, era necesaria a fin de presentar un caso prima facie. El haber perdido los beneficios de las ventas ya efectuadas para entrega a la llegada del vapor Charles McCormick fué una medida adecuada de daños y perjuicios. Véase el artículo 1059 del Código Civil (Revisión de 1930); Fernández v. Ortiz, 33 D.P.R. 6; Barr v. Henderson, 105 La. 691, 30 So. 158.
De existir el error atribuido a la corte inferior por mani-festar en su relación del caso y opinión que las negativas con-tenidas en la contestación no eran específicas y al no prestar debida atención a cierta evidencia tendente a demostrar que *884el Charles McCormick hubo que enviarlo a los astilleros de-bido a tener el timón roto, dicho error no daría lugar a la revocación.

Dehe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.